internal_revenue_service date number release date index number attention dear i am responding to your date inquiry on behalf of your constituents they are concerned the irs is now of the opinion the vehicle they describe as a new medium duty truck used to pull a fifth wheel travel trailer is subject_to a percent federal excise_tax they have been told that the irs recently changed its policy regarding the taxability of these vehicles i cannot determine whether or not the vehicle described by the federal excise_tax because i do not have enough information about the vehicle however i can assure you that the irs has not changed its position that tow vehicles tractors are subject_to a percent excise_tax is subject_to sec_4051 of the internal_revenue_code imposes a percent excise_tax on the first_retail_sale of tractors chiefly used for highway transportation in combination with a trailer or semitrailer if a vehicle is primarily designed to tow a vehicle such as a trailer or semitrailer it is a tractor sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of a tractor is a taxable vehicle regardless of whether the trailer or semitrailer it tows is used for recreational or commercial purposes i hope this information helps you respond to the please contact me at if you have any questions sincerely paul f kugler associate chief_counsel passthroughs and special industries
